                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANTHONY STOCKER MINA,

                      Plaintiff,
                                                        CIVIL ACTION
            v.                                          NO. 18-02455


CHESTER COUNTY, et al

                      Defendants.


                                      ORDER

      AND NOW, this 2nd day of November, 2018, after consideration of Plaintiff’s

Amended Complaint, (ECF No. 32) and Defendants’ Motions to Dismiss, (ECF Nos. 40,

42, 43, 44, 46, 47, 48), it is hereby ORDERED that:

      1. The Motions to Dismiss are GRANTED and Mina’s Amended Complaint

         (ECF No. 32) is DISMISSED with prejudice;

      2. Mina is ENJOINED from filing or causing to be filed any pleading, motion or

         other paper in Civil Action Nos. 13-07622, 14-06261, 15-05452, 16-01013 and

         18-02455 or any other new proceeding or action against Tom Hogan, William

         Handy, Mark A. Murray, Leonard J. Rivera, MacElree Harvey, LTD. and

         Chester County or any of its agencies or employees without first obtaining

         leave of Court.



                                              BY THE COURT:


                                              /s/ Gerald J. Pappert
                                              GERALD J. PAPPERT, J.
